[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a summary process action for possession of premises at 45-286 Branford Avenue, Groton, Connecticut.
The plaintiff, Branford Manor Apartments, alleges in the first count of its complaint that the defendant Heidi Dickey violated her lease by allowing an unauthorized person to reside in the premises. In count two, the plaintiff alleges that the defendant, Shameck Dunbar, has no legal right or privilege to occupy 45-286 Branford Avenue.
At trial on May 23, 2001, the following facts were proven by a preponderance of the evidence.
The plaintiff rented the unit at 45-286 Branford Avenue to the defendant Heidi Dickey on July 1, 2000. The leases at Branford Manor are federally subsidized and a tenant's rental payment is based on his or her income and family size.
The lease authorized only Heidi Dickey and her child to reside in the CT Page 7094 unit. The lease provides that: "Tenant agrees to permit other individuals to reside in unit only after obtaining prior written approval of landlord." (Plaintiff's Exhibit 1.)
The defendant Shameck Dunbar is not listed as a tenant in the lease. He has not been approved by the landlord to reside at 45-286 Branford Avenue.
Both defendants denied at trial that Shameck Dunbar lives at the subject premises. Mr. Dunbar testified that he lives at 68 Washington Street in New London, Connecticut. He could not provide any written documents such as a lease, mail, bills or an identification card listing that address as his residence. He contended that a domestic relations restraining order issued by this court several months ago which barred him from entering in or upon 68 Washington Street proved that he lived there.
The court did not find the testimony of either defendant to be credible.
Detective David Bailey of the Groton City Police Department testified that he arrested Shameck Dunbar on January 28, 2001. On that occasion, Mr. Dunbar told the detective that he lived at 286 Branford Avenue.
On April 3, 2001, Detective Bailey and other officers went to 286 Branford Avenue to arrest Shameck Dunbar on an outstanding warrant. They located Mr. Dunbar in the attic of Ms. Dickey's apartment there.
Detective Bailey also testified that he has observed Shameck Dunbar at the Branford Manor Apartments on other occasions, the last time being during the weekend prior to this trial. The court found Detective Bailey's testimony to be very credible.
Another Groton police officer, Bruce Lowe, observed Shameck Dunbar outside at the Branford Manor Apartments around 4:00 a.m. on April 24, 2001. Mr. Dunbar told the officer that he was returning home and gave his address as 286 Branford Avenue. Officer Lowe testified that he has seen Shameck Dunbar at the Branford Manor Apartments on several other occasions, at various times of the night and day. The court found the officer's testimony to be very credible.
Donald Deedy, the owner of 68 Washington Street in New London, also testified. He stated that Shameck Dunbar is not a resident at 68 Washington Street. Mr. Deedy rents those premises to Shaheeda Britain. Last winter, possibly in February, 2001, Ms. Britain asked Mr. Deedy if Shameck Dunbar could be added as a tenant in her unit. At that time, Mr. Deedy was informed that Mr. Dunbar was living at Branford Manor. Mr. CT Page 7095 Deedy gave Ms. Britain an application. However, her request was never acted upon, allegedly because Shameck Dunbar engaged in an act of domestic violence against Shaheeda Britain. The court also found Mr. Deedy's testimony to be very credible. It was partly corroborated by Mr. Dunbar's testimony that a protective order had issued which barred him from 68 Washington Street.
On cross examination, Shameck Dunbar admitted that the subpoena which required him to appear at this proceeding had been personally served upon him by a state marshal at 286 Branford Avenue.
The court finds that the forgoing evidence established by a preponderance of the evidence that Shameck Dunbar resided at 45-286 Branford Avenue in Groton without approval of the landlord. It also proved by a preponderance of the evidence that Heidi Dickey permitted an unauthorized tenant to live in the unit in violation of the lease.
The plaintiff also proved by a preponderance of the evidence that Shameck Dunbar has no legal right or privilege to occupy the premises at 45-286 Branford Avenue.
Accordingly, judgment of possession against both defendants may enter in favor of the plaintiff.
Dated at New London this 24th day of May, 2001.
THE COURT:
Dyer, J.